Citation Nr: 1202033	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Evaluation of right knee osteoarthritis, rated 20 percent disabling prior to September 28, 2006.

2.  Evaluation of status post right knee arthroplasty, rated 30 percent disabling from November 1, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to July 1970.

This case initially came before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted entitlement to service connection for right knee osteoarthritis, secondary to his service connected left hip disability, and assigned a 20 percent rating.  The Veteran underwent a right knee total arthroplasty on September 28, 2006.  In April 2007, the RO increased the Veteran's rating to 100 percent, effective September 28, 2006, and a 30 percent rating, effective November 1, 2007.

The Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development, in December 2009.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to September 28, 2006, right knee arthritis was manifested by painful motion and functional flexion to 90 degrees or greater, with no ankylosis, recurrent subluxation or lateral instability, or impairment of tibia and fibula.

2.  From November 1, 2007, residuals of post right knee total arthroplasty were manifested by neither intermediate degrees of weakness, pain, or limitation of motion nor severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for right knee arthritis have not been met prior to September 28, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2011).

2.  The criteria for a rating higher than 30 percent for status post right knee total arthroplasty have not been met from November 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As noted above, the claims for a higher rating for right knee disabilities prior to and after the Veteran's right knee replacement surgery arise from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service treatment records.  The Veteran was also afforded three VA examinations that addressed his right knee disability during the appeal period, in May 2004, July 2005, and April 2010.  In his May 2011 statement in support of claim (VA Form 21-4138), the Veteran requested another examination because the April 2010 VA examiner was unprepared for his case, asked him three times why he was there, and performed an extremely cursory examination that did not address the issue.  For the reasons stated below, the Board finds that each of the VA examinations, including in April 2010, were adequate, because they were based on consideration of the Veteran's prior medical history and also described his right knee disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The April 2010 VA examiner also answered the questions posed in the Board's remand instructions, and the RO/AMC obtained the outstanding VA treatment records as directed by the Board.  Consequently, the RO/AMC complied with the Board's remand instructions.  Stegall, 11 Vet. App. at  271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Veteran's claims for higher ratings for his right knee disabilities prior to September 28, 2006 and from November 1, 2007 are thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the Veteran is in receipt of a staged rating of 20 percent prior to right knee replacement surgery and 30 percent following the one year period during which a 100 percent schedular rating is mandated by the applicable regulation.
 
Prior to September 28, 2006, the date of his right knee replacement surgery, the Veteran's right knee arthritis was rated under 38 C.F.R. § 4.71a, DC 5003, applicable to degenerative arthritis.  Under DC 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).

Limitation of motion of the knee is rated under DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees. Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  Under DC 5261, extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

There are also special requirements with regard to rating musculoskeletal disabilities rated in part based on limitation of motion, such as the Veteran's right knee arthritis.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

On the May 2004 and July 2005 VA examinations, range of motion of the right knee was from 0 to 125 degrees.  On the May 2004 VA examination, the examiner noted that the Veteran indicated he did get some exacerbation with repeated squatting and stooping, but there was no significant amount of pain, fatigue, or weakness or a lack of endurance.  However, on the July 2005 VA examination, there was significant patellofemoral crepitus and attempts to perform repetitive standing flexion of the right knee caused severe medial joint line pain and the Veteran was unable to perform more than about 3-4 knee flexion squats to 80 degrees or so without having to stop because of pain.  Patellar crepitus was also noted in an August 2005 VA treatment note, but patellar grind test was negative.

The RO assigned a 20 percent rating based upon limited motion and functional impairment.   This 20 percent rating is consistent with limitation of motion to 30 degrees.  In order to warrant a higher rating, there must be the functional equivalent of flexion to 15 degrees or less.  See 38 C.F.R. § 4.7; DeLuca, 8 Vet. App. at 204-7.  However, the July 2005 VA examiner indicated that the pain limited flexion to 80 degrees, which, under DC 5260 ,would not warrant a higher, 30 percent rating, which requires flexion to 15 degrees under DC 5260.  In addition, separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  Here, however, extension was not limited to 10 degrees even with repetitive motion, and a separate rating for limitation of extension is therefore not warranted.
The Board must also consider whether any separate rating is warranted for right knee subluxation or instability prior to September 28, 2006.  The Board finds that no such rating is warranted, for the following reasons.  Under DC 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a 30 percent rating if it is severe.  VA's General Counsel has held that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under DCs 5003 and 5257 provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  Here, however, the evidence reflects there was no recurrent subluxation or lateral instability of the right knee prior to September 28, 2006.

An April 2002 VA treatment note indicated that the ligaments were "grossly stable with pseudolaxity at the MCL (medial collateral ligament) bilaterally."  X-rays showed DJD of the medial compartment, right greater than left, with minus two degrees of varus on the right and neutral on the left.  The diagnoses were degenerative arthritis right knee, moderate with degenerative medial meniscus tear and varus deformity of the bilateral knees.  On the May 2004 VA examination, there was no instability, X-rays showed significant arthritis on the medial compartment, and the diagnosis was moderate degenerative arthritis of the right knee.  On the July 2005 VA examination, there was a varus deformity of the right knee and pseudolaxity of the medial collateral ligament.  The anterior cruciate ligament was intact and the other ligaments were stable.  X-rays of the right knee showed a six degree varus deformity with collapse of the medial compartment due to arthritis of the medial compartment.  There were also patellofemoral arthritic changes that were quite pronounced on the medial patellar facet.  An August 2005 VA treatment note indicated that there was tenderness of the MJL (medial joint line) and patellar crepitus, but negative patellar grind test, negative anterior drawer tests, negative McMurray and Lachman's test, no laxity noted in valgus and varus stress tests, and pain on varus stress test.  

The above evidence reflects that there was pseudolaxity and varus deformity but no instability or subluxation.  The term pseudolaxity reflects that there was no actual laxity although symptoms might appear to indicate laxity.  As the evidence thus reflects a lack of recurrent subluxation or lateral instability, a separate rating under DC 5257 is not warranted.  The above evidence also reflects a lack of ankylosis or impairment of the tibia and fibula, precluding any higher rating under DC 5256 or 5262, the only diagnostic codes containing schedular rating higher than the 20 percent the Veteran was receiving prior to September 28, 2006.

The Board must also consider the Veteran's lay statements.  In his October 2005 notice of disagreement (NOD), the Veteran indicated that VA did not properly take into account the limitation of the knee that he had on use, as indicated by the decision to replace the right knee.  However, the examination findings above included references to the pain and limitations the Veteran experienced on use of his knee, including with repetitive motion, and those factors were considered in assigning the current 20 percent rating.   Moreover, the decision to replace the knee was taken into account by the one year, 100 percent rating for the knee replacement and the 30 percent rating subsequent to the temporary total rating period as indicated in DC 5055.  The subsequent replacement of the knee, an action taken after the period prior to September 28, 2006 for which the Veteran's right knee disability is rated 20 percent, does not provide a basis for increasing the 20 percent rating prior to the occurrence of this event.  Consequently, a schedular rating higher than 20 percent is not warranted prior to September 28, 2006.

As to whether a rating higher than 30 percent is warranted from November 1, 2007, the Veteran's right knee disability is rated under DC 5055, applicable to knee replacement (prosthesis), from that date.  Under DC 5055, a 100 percent rating is warranted for one year following replacement implantation.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to DCs 5256, 5261 or 5262.  The minimum rating is 30 percent.

A September 2006 VA treatment note indicated that there were no complications reported intraoperatively with regard to the right total knee arthroplasty.  A March 2007 VA treatment note indicated that the Veteran was doing well, ambulating with an assistive device, felt that knee range of motion was within normal limits, and had no pain with movement.  Right knee X-ray showed no evidence of periprosthetic lucency.  The note also indicated, "stable since 6 months ago."  The assessment indicated that the Veteran was 6 months status post right total knee arthroplasty and was doing well.  A January 2009 orthopedic note indicated that right knee was not tender to palpation, there was no effusion or erythema, and range of motion was 0 to 110 degrees.  X-ray showed good alignment and stable fibrous fixation of the tibial component.  The assessment indicated that the Veteran was doing well and had right knee patellofemoral pain.

On the April 2010 VA examination, the Veteran indicated that the right knee replacement had helped significantly, and he could stand all day long.  The summary of joint symptoms indicated that there was no deformity, giving way, instability, pain, stiffness, weakness, incoordination, or decreased speed of joint motion.  The Veteran indicated that when he stood up completely, there was left parapatellar pain and he also had weakness with kneeling and squatting and could only squat about halfway.  However, there were no episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  The examiner indicated that the disability did affect the motion of the joint.  There were no limitations on standing.  The functional limitation on walking was one mile.  The "other significant history" section of the examination report indicated that prior examinations revealed a complaint of anterior right knee pain, recently improved somewhat with quad strengthening exercises.

On examination, gait was normal, there was no other evidence of abnormal weight bearing, and no loss of bone or part of a bone.  There was no crepitation but there were clicks or snaps, and no grinding, instability, patellar or meniscus abnormality, abnormal tendons or bursae, and no effusion or laxity.  Straight leg raising with inferior pressure against the patella and quadriceps contraction caused crepitus, but pain was absent.  There was weakness but it was mild.  Range of motion for the right knee was 0 to 130 degrees, there was no objective evidence of pain or additional limitations after three repetitions of range of motion, and there was no joint ankylosis.  The examiner indicated that the laxity in the total knee replacement was greater than usual, which had the effect of making the medial ligaments slightly loose on physical examination.  In other words, the prosthesis slipped sideways, which was audible.  Muscle testing of the knee flexors and extensors showed mild weakness, which did not worsen with repetition.  X-ray showed femoral and tibial components remained in anatomical alignment.  There was no evidence of hardware complication, and no soft tissue or focal bony lesion.  The examiner indicated that the Veteran's occupation was scoreboard repairer, and he climbed ladders between 5 and 15 feet high.  As to whether he had missed time from work in the previous 12 months, the Veteran indicated he had found someone to help him with the more difficult task and with climbing ladders.  The diagnosis was right total knee replacement, the problem associated with the diagnosis was right knee pain, there were significant effects on occupational activities, specifically, decreased mobility, weakness, or fatigue, decreased strength in the lower extremity, and pain.  There were also effects on the daily activities, with mild effects on chores, severe effects on exercise and sports, and mild effects on recreation and driving.

In response to the Board's remand questions, the examiner indicated that there was no separate impairment from patellofemoral crepitus, because most people who undergo total knee replacement have patellofemoral crepitus but it is not painful, and the same was true for the Veteran.  He also found that it was likely that the increased laxity in the knee produced additional functional impairment because of weakness with repetitive use.  However, the examiner did not believe that this produced additional loss of motion because the range of motion was almost equal in both knees and a prosthesis was present.  The examiner did not find any evidence of additional impairment because of other conditions such as pain, excess fatigability, or incoordination.  He also noted that subluxation or instability greater than that usually seen does exist, and that the degree of this was mild to moderate, between 5 millimeters and 1 centimeter of laxity in the medial-lateral plane.

Initially, the Board notes that the above examination findings do not reflect a cursory examination, as contended by the Veteran in his May 2011 statement.  Rather, the examination report contains a discussion of the medical history relating to the Veteran's right knee disability and a detailed description of its symptoms both as described by the Veteran and on examination.  Consequently, the Board finds that  the examination was adequate.  Stefl, 21 Vet. App. at 123.  Moreover, the examination findings did not indicate intermediate degrees of residual weakness, pain, or limitation of motion, or severe painful motion or weakness warranting a rating higher than 30 percent under DC 5055.  Most of the examination findings were normal.  There was increased laxity which caused weakness with repetitive use.  However, the examiner's two references to weakness indicated that it was mild.  Thus, the examination report does not reflect intermediate or severe weakness, or intermediate or severe pain, limitation of motion, or painful motion. 

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right knee are fully contemplated by the applicable rating criteria.  Limitation of motion, recurrent subluxation, lateral instability, and impairment of the tibia and fibula were all considered prior to the knee replacement surgery, and residual weakness, pain, and limitation of motion were considered after surgery pursuant to DC 5055, specifically applicable to knee replacement.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for right knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's right knee symptoms more nearly approximate the criteria for a 20 percent rating prior to September 28, 2006, and a 30 percent rating from November 1, 2007.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for higher ratings for right knee osteoarthritis prior to September 28, 2006 and higher than 30 percent from November 1, 2007, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to a rating higher than 20 percent for right knee osteoarthritis, prior to September 28, 2006, is denied.

Entitlement to a rating higher than 30 percent for status post right knee arthroplasty, from November 1, 2007, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


